DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “via which the at least roller rolls off on the convexly curved guide profile” in the last indent.  This language is unclear.  Initially, it appears that it should read “the at least one roller” and has been treated as such.  Further, it is unclear what “rolls off on” might convey: disengagement? rolling along on? rolling to a different portion thereof?  Claim 1 further recites the limitation "the longitudinal seat" in its last lines.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-16 are deemed indefinite because they are dependent on indefinite claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US Patent Application Publication Number 2006/0237987) optionally in view of Cziomer et al. (US Patent Application Publication Number 2017/0166093)
Regarding claim 1, Nakamura discloses an adjusting device for the longitudinal adjustment of a vehicle seat, the adjusting device comprising: at least one rail (11) for defining a longitudinal seat axis along which a seat base of 5the vehicle seat is adjustable, and for supporting at least one adjusting unit of the adjusting device, the at least one rail being open on a long side and at least one adjusting unit (12, 34, etc.) which is shiftably guided along the longitudinal seat axis and to which the seat base is fixed in order to be adjustable along the longitudinal seat axis, 10wherein the at least one adjusting unit is assigned a separate drive (including 13, etc.) for a power-operated adjustment along the longitudinal seat axis and wherein the at least one adjusting unit is shiftably mounted on the at least one rail via at least one roller (17 for instance), wherein the at least one roller is rotatably mounted, and wherein the at least one roller is supported on a convexly curved guide profile (various portions of 11 and adjacent 
Regarding claim 2, Nakamura further discloses the at least one adjusting unit includes a bearing part (of 34 for instance) for connection to a rocker of the seat base (note that any seat base connection would be viewed as a “rocker” as claimed based on the arrangement of the device).
  Regarding claims 3-5, Nakamura further discloses a spindle (41) and a spindle nut (36) meshing therewith are provided for the power-operated adjustment of the at least one adjusting unit, wherein a longitudinal axis of the spindle extends substantially perpendicularly to a drive axis of a drive of the at least one adjusting unit (with the drive axis aligned with member 13 for instance), and wherein the spindle is supported on the at least one roller (at least indirectly).  
Regarding claims 6-9, Nakamura further discloses at least two supporting elements (e.g. of 37 or 48 for instance) are provided on the at least one adjusting unit, the spindle extending through the at least two supporting elements, wherein at least two pairs of supporting 5elements each arranged one behind the other along the longitudinal seat axis are provided on an adjusting unit and the spindle extends through the at least two pairs of supporting elements (see figures), wherein the spindle nut meshing with the spindle is rotatably mounted between the at least two pairs of supporting elements of 10an adjusting unit (it is rotatable at least relative to the spindle), and wherein the spindle nut is part of an 
Regarding claims 10 and 11, Nakamura discloses a device as explained above including pairs of bearing plates and would apparently include facing pairs of adjusting devices, but may not clearly disclose the arrangement of components as claimed.  However, as changes in size and shape, as well as duplication and rearrangement of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement of components as claimed based on normal variation to improve fit, operation, and safety for various users.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-45 of copending Application No. 16/323494 and claims 1-17 of copending Application No. 16/840920 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill to arrange the components as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636